         Case 2:20-cv-00146-BSM Document 46 Filed 03/08/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

JERRY L. GATER                                                              PLAINTIFF
Reg. #42525-044

v.                          CASE NO. 2:20-CV-00146-BSM

MICHAEL D. CARVAJAL, et al.                                             DEFENDANTS

                                        ORDER

       Having reviewed the entire record de novo, Magistrate Judge Joe J. Volpe’s proposed

findings and recommendations [Doc. No. 43] is adopted.

       Defendants’ motion to dismiss or, alternatively, motion for summary judgment [Doc.

No. 39] is granted, and this case is dismissed with prejudice. This dismissal counts as a

strike, and an in forma pauperis appeal would not be taken in good faith. See 28 U.S.C. §§

1915 (a)(3), (g).

       IT IS SO ORDERED this 8th day of March, 2021.




                                                       UNITED STATES DISTRICT JUDGE
